 


110 HRES 179 EH: Expressing support for a National Foster Parents Day.
U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 179 
In the House of Representatives, U. S.,

April 23, 2007
 
RESOLUTION 
Expressing support for a National Foster Parents Day. 
 
 
Whereas the family, serving as the primary source of love, identity, self-esteem, and support, is the very foundation of our communities, and our United States; 
Whereas foster families, who open their homes and hearts to children whose families are in crisis, play a vital role in helping children heal and reconnect and in launching those children into successful adulthood; 
Whereas over 500,000 youth are in foster care with at least 380,000 in a family-home setting; 
Whereas numerous individuals and public and private organizations work to increase public awareness of the needs of children in foster care and leaving foster care as well as of the enduring and valuable contributions of foster parents; and 
Whereas those families who are able to serve a role as foster parents should be wholeheartedly encouraged to do so: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)a National Foster Parents Day should be established to recognize the contributions of foster parents across the Nation; and 
(2)the President should issue a proclamation calling on the people of the United States and interested groups to conduct appropriate ceremonies, activities, and programs to demonstrate support for foster parents across the Nation. 
 
Lorraine C. Miller,Clerk.
